SHARP, Judge.
We affirm Davie’s convictions and sentences for Counts I and II. But, we vacate the sentence he received for Count III (driving with a suspended license and causing death or serious injury).1 He was sentenced to “five years, on probation of which two of them will be served in the Department of Corrections.” The state agrees this sentence violates section 948.03(5), Florida Statutes (Supp.1992) which limits the period of incarceration to be served as a condition of probation to 364 days. See also Rosa v. State, 592 So.2d 769 (Fla. 5th DCA1992). Accordingly, we remand this cause to the trial court for the purpose of resentencing Davie on Count III.
AFFIRMED in part; sentence on Count II VACATED; REMANDED for resentenc-ing.
HARRIS, C.J., and GOSHORN, J., concur.

. § 322.34(3), Fla.Stat. (1991).